DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 12/2/2019.
Claims 1-11 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2019 has been considered by the examiner and an initialed copy of the IDS is hereby attached.  
The examiner notes that the specification lists at least two documents on page 9 (Mnih et al. and Wang et al.) that have not been provided on an IDS.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Drawings
The drawings are objected to because: In Figure 2, control unit is labeled with 220 and altitude sensor unit is labeled with 230, however, the specification, page 9, describes 230 as the control unit and 220 as the altitude sensor unit.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification, at least at page 9, describes 230 as the control unit and 220 as the altitude sensor unit, however, in Figure 2 control unit is labeled with 220 and altitude sensor unit is labeled with 230. 
Page 14, line 5 includes a typographical error.  The examiner believes that “controlling the light” should be replaced with “controlling the flight”.  
Page 23, line 19 includes a typographical error.  The examiner does not understand what is meant by, “…the processed data may have a length of 9…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7, recites “a pose of a hand of a user” and line 9, recites “a pose of the hand”.  It is unclear to the examiner if the pose recited in line 9 is the same or a different pose than that determined in line 7.  
Claim 1, lines 7-8, recites “a movement direction of the hand” and line 9, recites “a movement of the hand”.  It is unclear to the examiner if the movement recited in line 9 is the same or a different movement than that determined in line 7-8.  
Claim 1, lines 11, recites “a movement direction” and line 9, recites “a movement of the hand” and lines 7-8, recite “a movement direction of the hand”.  It is unclear to the examiner if the movement recited in line 11 is the same or a different movement than that determined in lines 7-8 or 9.  
Claim 3 recites the limitation "the modes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, line 6, recites “a state in the reinforcement learning”. Claim 4 depends from claim 2, which recites “angle is defined as a state”.  It is unclear to the examiner if the state recited claim 4 is the same or different than that which is recited in claim 2.  
Claim 5, line 2, recites “a figural trajectory control mode”. Claim 5 depends from claim 3, which recites “a figural trajectory mode” in line 2.  It is unclear to the examiner if the figural trajectory mode recited claim 5 is the same or different than that which is recited in claim 3.  
Claim 5, line 4, recites “a control command”. Claim 5 depends from claim 3, which recites “a control command” in line 4.  It is unclear to the examiner if the control command recited claim 5 is the same or different than that which is recited in claim 3.  
Claim 5, line 5, recites “a scale”. Claim 5 depends from claim 1 which recites “a scale” in line 12.  It is unclear to the examiner if the scale recited claim 5 is the same or different than that which is recited in claim 1.  
Claim 5, line 6, recites “a change in pose” and “a change in pose of the hand” in the same line. It is unclear to the examiner if the second recited “a change in pose” is the same as “a change in pose of the hand” previously recited in the claim.  The examiner recommends that the second instance of “a change in pose” be replaced with “the change in pose”. 
Claim 7, line 3, recites “a control command”. Claim 7 depends from claim 5 and claim 3 which also recites “a control command”.  It is unclear to the examiner if the control command recited claim 7 is the same or different than that which is recited in claim 3 and 5.  
Claim 7, line 3, recites “a change in pose”.  Claim 7 depends from claim 5 which also recites “a change in pose” in line 6.  It is unclear to the examiner if the change in pose recited claim 7 is the same or different than that which is recited in claim 5.  
Claim 7 recites “if a pose change occurs after the initial pose is maintained continuously for a preset number of times or more”.  It is unclear to the examiner how a pose can be maintained a preset number of times.  The examiner recommends that this claim be amended to state that “the initial pose is maintained continuously for a preset amount of time” or alternatively, “controlling the figural trajectory if the pose change occurs continuously for a preset number of times”.  The examiner interpreted the claim to mean that the pose is maintained continuously for a preset amount of time.  
Claim 8, line 3, recites “a control command”. Claim 8 depends from claim 5 and claim 3 which also recites “a control command”.  It is unclear to the examiner if the control command recited claim 8 is the same or different than that which is recited in claims 3 and 5.  
Claim 10, line 1 recites “an inclination direction”.  Claim 10 depends from claim 1, which also recites “an inclination direction”.  It is unclear to the examiner if the inclination direction recited claim 10 is the same or different than that which is recited in claim 1.  
Claim 11, line 5, recites “a pose of a hand of a user”.  Claim 11 also recites “a pose of a hand” in line 3. It is unclear to the examiner if the pose recited in line 5 is the same or a different pose than that determined in line 3.  
Claim 11, line 5, recites “a movement of the hand”.  Claim 11 also recites “a movement direction of the hand” in line 3. It is unclear to the examiner if the movement of the hand recited in line 5 is the same or different as the movement in line 4.  
Claim 11, line 7, recites “a movement direction”.  Claim 11 also recites “a movement direction of the hand” in line 3 and “a movement of the hand” in line 5. It is unclear to the examiner if the movement direction recited in line 7 is the same or different as the movement in line 4 or line 3.  
Claims 2-10 are depend directly or indirectly from previously rejected claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependency.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and claim 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1 and 11:
 Step 1: Claims 1 and 11 are directed towards a device and method for remotely controlling an unmanned aerial vehicle.
Step 2A, prong 1: Claims 1 and 11 recite the limitations of determining an inclination direction, and determining one of a movement direction, movement speed, a mode change, a figural trajectory, and a scale of the figural trajectory.  The “determining” limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. For example, the claim encompasses a user viewing a pose of the hand and determining the inclination of the pose and determining the movement direction based on their judgement of the desired movement.
Step 2A, prong 2: Claim 1 and 11 recites elements additional to the abstract concepts. However, the additional elements fail to integrate the abstract idea into a practical application. Claim 1 recites the additional elements of “a processor” “a memory connected to the processor” and “the memory includes program instructions” which all can be included in a general purpose computer (see page 10 the instant application’s specification) which is simply employed as a tool to perform the determining portion of the abstract idea (See MPEP 2106.05(f)).  Additionally, claim 1 and claim 11 recite wherein the sensing data is acquired by “at least one sensor”.  The determining steps is recited at a high level of generality (i.e., acquired by at least one sensor) and amounts to mere data input/output, which is a form of an insignificant extra-solution activity. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong
2, the additional elements recited in claim 1 and 11 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible
Regarding claims 2 and 10
 Dependent claims 2 and 10 only recite limitations further defining the mental process. These limitations are considered mental process steps. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2 and 10 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qian et al. (US PG Pub 2020/0346753, hereinafter “Qian”).
Qian discloses a method of remotely controlling an unmanned aerial vehicle, the method comprising: 
determining an inclination direction corresponding to a pose of a hand of a user, a movement direction of the hand, and an angle in the inclination direction based on sensing data associated with a pose of the hand or a movement of the hand, (see at least  ¶0060, “…determine an angle of the hand in the pitch direction with respect to the UAV”,  ¶0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”, ¶ 0086 “determining an angle of the hand with respect to the target object in the yaw direction”.  Qian discloses that the device can distinguish between the angle of the hand in the pitch or yaw direction which corresponds to Applicant’s inclination direction); 
the sensing data acquired by way of at least one sensor (see at least ¶ 0033), and 
determining one of a movement direction, a movement speed, a mode change, a figural trajectory, and a scale of the figural trajectory of the unmanned aerial vehicle according to the determined inclination direction, movement direction, and angle (see at least  ¶0061 “controlling the flying altitude of the UAV based on the [pitch] angle”, ¶0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”, and “¶0087 “Controlling the UAV to fly around the target object based on the [yaw] angle.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US PG Pub 2020/0346753, hereinafter “Qian”) in view of Roy et al. (US PG Pub 2019/0107846, hereinafter “Roy”).
Regarding Claim 1, Qian discloses 
a device (see at least Qian, FIG 19, 1900) for remotely controlling an unmanned aerial vehicle based on reinforcement learning, the device comprising: 
a processor (see at least Qian, FIG 19, 1902); 
and a memory (see at least Qian, FIG 19, 1901) connected to the processor, 
wherein the memory includes program instructions executable (see ¶ 0150) by the processor to: 
determine an inclination direction corresponding to a pose of a hand of a user, a movement direction of the hand, and an angle in the inclination direction based on sensing data associated with a pose of the hand or a movement of the hand (see at least  ¶ 0060, “…determine an angle of the hand in the pitch direction with respect to the UAV”,  ¶ 0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”, ¶ 0086 “determining an angle of the hand with respect to the target object in the yaw direction”.  Qian discloses that the device can distinguish between the angle of the hand in the pitch or yaw direction which corresponds to Applicant’s inclination direction).
the sensing data acquired by way of at least one sensor (see at least ¶ 0033), and 
determine one of a movement direction, a movement speed, a mode change, a figural trajectory, and a scale of the figural trajectory of the unmanned aerial vehicle according to the determined inclination direction, movement direction, and angle (see at least  ¶0061 “controlling the flying altitude of the UAV based on the [pitch] angle”, ¶0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”, and “¶0087 “Controlling the UAV to fly around the target object based on the [yaw] angle.”)
  While Qian discloses that the control is based on a neural network (see ¶0039), Qian does not disclose that the neural network is based on reinforcement learning. The examiner notes that the recitation “for controlling an unmanned aerial vehicle based on reinforcement learning” is in the preamble and does not positively limit claim 1.  However, to advance prosecution the examiner has introduced Roy into the rejection and notes that Roy teaches that various neural networks can be used including a neural network based on reinforcement learning (e.g.  Hidden Markov Model (HMM) which is a known reinforcement learning model and dueling generative adversarial nets (GANs) see ¶0072 and 0138 and 0143).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Qian to use the HMM model as taught by Roy because, it is a well-known and recognized model for dynamic gesture recognition, and it has efficient learning algorithms where learning can take place directly from raw sequence data.  
Regarding claim 2, the combination of Qian and Roy disclose the device of claim 1, wherein the program instructions further determine:
 the inclination direction, the movement direction, and the angle corresponding to the pose of the hand or the movement of the hand by way of a first neural network based (see Qian ¶0039 for NN and see one of  ¶0061 “controlling the flying altitude of the UAV based on the [pitch] angle”, ¶0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”, and “¶0087 “Controlling the UAV to fly around the target object based on the [yaw] angle.”) and 
wherein and the angle is defined as a state (i.e., representation of the current world, for example the angle of user’s hand as seen in at least in Qian  ¶0060, “…determine an angle of the hand in the pitch direction with respect to the UAV” see also ¶ 0063 for discussion of state parameter) the inclination direction and the movement direction are defined as actions (i.e., actions to change the state, for example see at least  ¶0061 “controlling the flying altitude of the UAV based on the [pitch] angle”, ¶0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”, and “¶0087 “Controlling the UAV to fly around the target object based on the [yaw] angle.”)
As discussed with respect to claim 1, while Qian discloses that the control is based on a neural network (see ¶0039), Qian does not disclose that the neural network is based on reinforcement learning.  
Roy teaches that various neural networks can be used including a neural network based on reinforcement learning (e.g. Hidden Markov Model (HMM) which is a known reinforcement learning model and dueling generative adversarial nets (GANs) see ¶0072 and 0138 and 0143).    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Qian to use the HMM model as taught by Roy because, it is a well-known and recognized model for dynamic gesture recognition, and it has efficient learning algorithms where learning can take place directly from raw sequence data.  
Regarding claim 3, Qian discloses the device of claim 2 wherein the modes include a direction control mode and a figural trajectory control mode (see Figures 10 and 11, showing a circular figural trajectory and ¶0088 “the angle of the hand with respect to the target object in the yaw direction is determined….and the UAV is controlled to fly around the target object to the expected angle…”, and ¶0090 “the angle of the UAV flying around the target object can be controlled based on the angular change of the hand relative to the target object in the yaw direction”) and 
in the direction control mode, the program instructions: generate a control command for controlling the unmanned aerial vehicle in a movement direction and a movement speed corresponding to the inclination direction and the angle determined in the first neural network (see at least  ¶0061 “controlling the flying altitude of the UAV based on the [pitch] angle”, ¶0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”, and “¶0087 “Controlling the UAV to fly around the target object based on the [yaw] angle. 
Regarding claim 4, the combination of Qian and Roy discloses the device of claim 3 and further teaches the program instructions: 
determine one of the movement direction, the movement speed, the mode change, the figural trajectory, and the scale of the figural trajectory of the unmanned aerial vehicle according to the determined inclination direction, movement direction, and angle (see for example, Qian ¶0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”);
wherein the scale is defined as a state in the reinforcement learning. 
The examiner notes that the claim, as written, only requires one of the movement direction, the movement speed, the mode change, the figural trajectory, and the scale of the figural trajectory to be determined.  Additionally, the wherein clause only limits the claim when determining the scale of the figural trajectory.   
While Qian discloses the above, Qian does not disclose that the determination is based on a second neural network.  Roy teaches the use of a second neural network (see ¶0072 dueling generative adversarial nets (GANs).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Qian to include the dueling GANs of Roy, because as Roy teaches, dueling GANs are used to optimize the training and therefore, could be used to optimize the controller of Qian.  
Regarding claim 10, Qian in combination with Roy discloses the device of claim 1 and Qian further discloses wherein the inclination direction comprises an inclination direction for at least one of stop, left, right, forward, backward, forward-right, forward-left, backward-right, and backward-left (see Figure 14, and angle of inclination of hand and at least ¶0102 “the UAV is controlled to a fly a distance A D,  away from the target object”), and the movement direction comprises movement directions associated with a pose for up and down and a change between a direction control mode and a figural trajectory mode (see at least  ¶0061 “controlling the flying altitude of the UAV based on the [pitch] angle”, ¶0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”, and ¶0090 “UAV can be controlled to fly around the target pair based on a movement of the hand…” and “based on the angular change of the hand relative to the target object in the yaw direction”).


Claim 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Qian and Roy further in view of Tang et al. (US PG Pub 2020/126249, hereinafter “Tang”).
Regarding claim 5, the combination of Qian and Roy discloses the device of claim 3 and further teaches the modes include a direction control mode and a figural trajectory control mode(see at least Qian¶0061 “controlling the flying altitude of the UAV based on the [pitch] angle”, ¶0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”, and “¶0087 “Controlling the UAV to fly around the target object based on the [yaw] angle.”  However, the combination of Qian and Roy do not teach that in the figural trajectory control mode, the program instructions: generate a control command for controlling the unmanned aerial vehicle according to a scale calculated by using a frequency of each inclination direction corresponding to a change in pose of the hand and a time passed during a change in pose beginning from an initial pose and ending back at the initial pose.
Tang teaches in the figural trajectory control mode, the program instructions: generate a control command for controlling the unmanned aerial vehicle according to a scale calculated by using a frequency of each inclination direction corresponding to a change in pose of the hand and a time passed during a change in pose beginning from an initial pose and ending back at the initial pose (see at least  ¶0168 “In some embodiments the moving speed of the operator or characteristic part of the operator may be used to control the moving speed of the UAV.  The moving speed of the UAV and the moving speed of the operator or the characteristic part of the operator may change proportionately”. And ¶ 0171, “…the movement of the platform may be controlled based on the location change of the target object and the speed…” and ¶0184, “...the hand gesture of the operator may be recognized based on the sequence of the rations. …when the operator makes a hand gesture, no matter where the starting point and the ending point of the palm movement are, the same form of ratio sequence may be obtained.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller of the combined Qian and Roy with the teaching of Tang because, as Tang teaches, it allows for control of the moving speed of the UAV using simple, intuitive gestures (see Tang at ¶ 0076, ¶0003, and ¶ 0004).
Regarding Claim 6, the combination of Qian and Roy teach the device of claim 7, but do not teach wherein the scale has a value between 0 and 1 and is learned and determined differently for each user.
Tang teaches wherein the scale has a value between 0 and 1 and is learned and determined differently for each user (see at least ¶0168 “In some embodiments the moving speed of the operator or characteristic part of the operator may be used to control the moving speed of the UAV.” and ¶0184, “...the hand gesture of the operator may be recognized based on the sequence of the ratios. …when the operator makes a hand gesture, no matter where the starting point the ending point of the palm movement are, the same form of ratio sequence may be obtained.” The examiner notes that a ratio is a proportion that can be expressed as a fraction or from 0 to 1 as claimed. Tang also teaches calibration using depth information such that that the hand gesture determination is specific to the operator as well as the posture of the operator, see ¶0031 and ¶ 0048 “the operator may be recognized from the operator’s point clouds during detection algorithm.  For example, different operators may be recognized based on points of different depths in the point clouds…various parts of the operator are different in the depth image” ¶0105 which teaches using the “algorithm for determining the point clouds of the arm, various sizes of the arm may be determined).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the combined Qian and Roy with the user-specific calibration of Tang because, as Tang teaches, users may have different postures and arm lengths and the calibration ensures consistency and increases the recognition success rate and the degree of distinction of actions (see Tang ¶0031 and ¶0109).
Regarding claim 7, the combination of Qian, Roy and Tang teach the device of claim 5 and Qian further teaches wherein in the figural trajectory control mode, the program instructions: generate a control command for controlling the figural trajectory if a pose change occurs after the initial pose is maintained continuously for a preset number of times or more (see at least Qian where, ¶0121 the UAV can be controlled after the gesture becomes a stable gesture.  “the reference location is the location of the target object’s hand in a previous frame of the image, which also indicates that the location of the hand in each frame of the image is stable.” The examiner notes that a preset time occurs between frames of images.).
Regarding claim 8, the combination of Qian, Roy and Tang teach the device of claim 5 and Qian further teaches wherein in the figural trajectory control mode, the program instructions: generate a control command for causing the unmanned aerial vehicle to move in one of a circular, spiral, and polygonal trajectory by using the frequency to determine whether or not the pose change of the hand is for a circular trajectory or a cornered trajectory (see Qian which teaches a circular trajectory and determining whether or not the pose change of the hand is for a circular trajectory, and thus, not a cornered trajectory “¶0087 “Controlling the UAV to fly around the target object based on the [yaw] angle.”) 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qian and Roy further in view of Wang et al. (“Dueling Network Architectures for Deep Reinforcement Learning”, hereinafter “Wang”).
Regarding claim 9, as discussed above with respect to claim 4, the combination of Qian and Roy teaches first neural network and second networks have a reinforced learning-based dueling structure. However, the combination of Qian and Roy do not teach that the first and second neural networks have “a fully connected (FC) layer of the first and second neural networks is separated for learning an action value and a state value”.
Wang teaches a fully connected (FC) layer of the first and second neural networks is separated for learning an action value and a state value (see at least the abstract and Figure 1, “our dueling network represents two separate estimators: one for the state value function and one for the state-dependent action advantage function”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the combined Qian and Roy with the teaching of Wang because, as Wang teaches, the architecture can quickly identify the correct action during policy evaluation as a redundant or similar actions are added to the learning problem.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US Patent 10,545,495 discloses a remote control device and method for controlling a UAV utilizing gestures that includes two NN, two different modes, having a geometric flight track, and determining scale.  Cho et al (US PG Pub 2016/0241767) teaches a remote-control device and method for controlling a UAV using the angle of the tilt of the remote (see ¶ 0138-0141 and ¶ 0155-0156).  Hu et al. (NPL, “Deep Learning Based Hand Gesture Recognition and UAV Flight Controls, teaches a neural network based on reinforcement learning for dynamic gesture recognition.  Additional reference related to controlling UAV with hand gestures include Lu (US Patent No. 10,152,052), Zhou (US PG Pub. 2019/0389579), Su (US PG Pub. 2019/0056725), Murray et al. (US PG Pub. 2009/0222149), and Clark (US PG Pub. 2017/0031446). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571) 272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on (571) 272-4417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 4114             

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662